This is an action of trespass, and is brought to recover damages for the taking and carrying away of certain household goods and other personal property alleged to belong to the plaintiff.
The defendant Tilley, who was a deputy sheriff in Newport, attached the property in question, under the direction of the defendant Cottrell, in an action brought by said Cottrell against Joseph F. Parsons, the plaintiff's husband, and subsequently caused most of said property to be sold at auction; and thereafterwards the plaintiff, who claimed that the property *Page 151 
belonged to her, brought this action. The trial resulted in a verdict for the plaintiff for $600, and the defendants now petition for a new trial on the grounds: (1) That the court erred in certain rulings hereinafter specified; and (2) That the damages assessed by the jury are excessive.
At the trial of the case, the plaintiff having testified as to her ownership of the property in question, and also that she sent her brother-in-law, Mr. A.D. Parsons, from Boston to Newport to get the property for her, defendants' counsel asked the defendant Cottrell what articles said A.D. Parsons demanded of him. This question was ruled to be inadmissible by the court, on the ground that it had not been shown that the plaintiff authorized him to make demand for the goods but that she simply sent him to get the goods from a certain room in a building in Newport, where they were stored, of which room her attorney, Mr. Sheffield, held the key, to which ruling the defendant duly excepted. We think the ruling was correct. It was not within the scope of Parsons' authority to make any demand upon the defendants for said goods or to make any admissions as to the ownership thereof, which would be binding upon her. He was simply authorized to take the goods from the place where they had been stored by plaintiff and ship them to her.
The defendant also offered in evidence, on the strength of plaintiff's testimony as to sending her brother-in-law to Newport for the goods in question, a letter from him to the defendant Cottrell, dated September 13, 1896, for the purpose of showing that the plaintiff did not at that time make any claim to the property in question. The court ruled that the letter was inadmissible, and the defendant excepted. An examination of the letter shows that said A.D. Parsons was acting for his brother, the plaintiff's husband, and was attempting to obtain the clothing of the latter from the defendant's possession; and no evidence was offered at the trial to connect the plaintiff, Mrs. Parsons, in any way with the sending of the letter, or even with knowledge that it had been sent. It was therefore clearly inadmissible.
The exceptions are overruled. *Page 152 
The defendants' counsel makes no point in his brief that the damages are excessive. But, even assuming that he intends to rely upon this as a ground for new trial, we are not satisfied that the damages are so clearly excessive as to warrant the court in disturbing the verdict of the jury.
Petition for new trial denied, and case remitted to the Common Pleas Division at Newport with direction to enter judgment on the verdict.